DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is  a national stage entry of PCT/EG2018/000010, International Filing Date: 07/25/2018, claims foreign priority to 2017071237, filed 07/26/2017 in EGYPT.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim status
4.	In the claim listing of 1/23/20 claims 1-8 are pending in this application and are under prosecution.

Abstract-Objected
5.	The abstract is objected because it is not in line with the claimed device. Applicant is suggested to amend the abstract in line with the claimed device. 

International search report made of record
6.	During the prosecution of the parent PCT application the examiner concluded that  the subject matter of claims 1-8, which are similar to instant claims 1-8 is not new for the reasons discussed below.	
			
    PNG
    media_image1.png
    845
    601
    media_image1.png
    Greyscale
			
				European search opinion made of record	
7.	During the prosecution of the application EP 18837773.3 the examiner concluded that the subject matter of claims 1-8, which are similar to instant claims 1-8 is not novel and also raises clarity issue as shown below.

    PNG
    media_image2.png
    639
    968
    media_image2.png
    Greyscale

 	It is noted that applicant has not filed an IDS containing above references.  The examiner has listed above references in 892 form to make them of record.

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 1 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for “the” temperature limitation in the claim. Applicant is suggested to delete the term “the” to overcome said rejection.
11.	Claim 1 recites the limitation "the reaction chamber" in line 2.  There is insufficient antecedent basis for “the” reaction chamber limitation in the claim. Applicant is suggested to delete the term “the” to overcome said rejection.
12.	Claim 3 recites the limitation “the control unit” and "the input unit". There is insufficient antecedent basis for “the” control unit and “the” input unit limitations in the claim. Applicant is suggested to delete the term “the” to overcome said rejection.
	Claim 3 recites the limitation “the machine". There is insufficient antecedent basis for “the” machine limitations in the claim. Applicant is suggested to delete the term “the” to overcome said rejection.
13.	Claim 6 recites the limitation of  "the results" in line 2. There is insufficient antecedent basis for “the” result limitations in the claim. Applicant is suggested to delete the term “the” to overcome said rejection.
14. 	Claim 1 is indefinite over the recitation of “desired time-temperature profile” in line 4 because the metes and bounds of “desired” in the context of time-temperature profile is unclear.
15.	Claim 1 is indefinite over the recitation of "In addition, sensors of any type can be placed in any part inside or outside the reaction chamber providing information about the dNTP concentration before and after addition of each nucleotide using a suitable liquid and water transfer system" because it is unclear whether the reaction chamber is part of the device (it is noted that the device in claim 1 clearly comprises a sample holder, a heating system, a cooling system and a controller). However, it is not clear whether the sensors and or the liquid and water transfer systems are structural components of DNA sequencing device.
16.	Claims 2, 3, and 5-7 are indefinite over the recitation of “the reaction chamber” because it is unclear if the reaction chamber is parts of the device. Similarly in claim 2 is unclear whether the sensors are part of the device. Furthermore the type of the sensor
is unclear (only temperature sensors are clearly identified), since it is unclear which sensors are meant to provide information including "other factors".
	Also, it is unclear whether the "control unit" and "input unit" recited in claim 3 are
part of the device, since they were not claimed in any of the previous claims.
	It is unclear what it is "the machine for software programming and selection of parameters" in claim 4 and if it is included in the device for DNA.
	Claims 6 and 8 are indefinite over the recitation of “many control samples can be placed inside the reaction chamber” (claim 6) and “there is no specific number of samples” (claim 8) because it is unclear since the samples are not part of the device.
	Note to the Applicant: As discussed in the European search result, claims 1-8 are formulated in such broad terms that raises doubt about the nature of the claimed device and the way it works, which is not specified in the claims, nor in the accompanying description. Furthermore the description provides no examples or results showing the efficiency of any  DNA sequencing process performed by the claimed device or the advantages of such a device in comparison with the known DNA sequencing devices of the art (emphasis underlined by the examiner).

Claim Rejections - 35 USC § 112(d)
17.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

18.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The heating and cooling systems of claim 5 is broader than those mentioned in claim 1 because the heating system is configured to raise the temperature of the sample, a cooling system configured to lower the temperature of the sample, whereas claim 5  require the limitation of “the temperature of the reaction chamber is controlled by any type of heating and cooling systems to control the temperature of the reaction chamber” is much broader (emphasis underlined by the examiner). 
	The heating and cooling systems of claim 5 seem to be broader that those mentioned in claim 1, since they are able to control any temperature of the reaction chamber, while the heating and cooling system of claim 1 are unable to control the temperature of the reaction chamber on their own, because they require a controller to cycle the device through a time-temperature profile.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim interpretation
19.	Instant claims are drawn to a device. MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
	The device of claim 1 has been interpreted to require (i) a sample holder in the form of tube or holder or chamber or receptacle or vial or tube or container or well or their synonym thereof, (ii) a heating system, (iii) a cooling system (iv) a controller or a processor.
	The remaining limitations are intended use limitations, which do not further define the sequencing device.

Claim Rejections - 35 USC § 102
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


22.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2297356 (cited in the European search report, also published as WO 2009/155181). The citation is from ‘181 publication)
	The device of claim 1 has been interpreted to require (i) a sample holder in the form of tube or holder or chamber or receptacle or vial or tube or container or well or their synonym thereof, (ii) a heating system, (iii) a cooling system (iv) a controller or a processor. The remaining limitations are intended use limitations, which do not further define the sequencing device.
 	Regarding  claims 1-8, ‘181 publication teaches a scanning sensor system for sequencing a nucleic acid comprising a substrate with wells or chambers for receiving a sample (see Fig. 3F, p. 17; different thermal transfer means (the thermal transfer elements or the heater and thermistor in Fig. 3D-3E, p. 16, line 26 to p. 17, line 27) for
controlling the temperature of the samples during the sequencing reactions (i.e.
heating and cooling); and the scanning sensing system (see Fig. 1-3C, p.12,
line 3 to p. 16, line 25) including the waveguides and the optical sensing sites in
the substrate corresponding with the chambers having the samples. 
	Regarding instant dependent claims 2-8 merely recite intended use limitations, which do not further define the sequencing device.
	Furthermore, the specification is very scant and do not identify specific types of sensors configured to perform specific claimed functions.

22.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (US 2002/0022261 published Feb. 21, 2002).
	Regarding claims 1-8, Anderson teaches a miniature genetic analysis system comprising: a body having at least one reaction chamber disposed therein;
an addressable heater adjacent to or within each chamber; a thermal insulation in contact with said heater; a cooler coupled to said thermal insulator and disposed to
cool each of the reaction chambers; a temperature sensor positioned adjacent said heater; and a temperature controller (Anderson claim 50; components of the device instant claims 1-8 are under limed by the examiner). 
	It is noted that regarding instant dependent claims 2-8 merely recite intended use limitations, which do not further define the sequencing device.

Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The above rejection is made if applicant amends a sequencing device comprising (i) a sample holder configured to receive a nucleic acid sample, (ii) a heating system configured to raise the temperature of the sample, (iii) a cooling system configured to lower the temperature of the sample, (iv) a controller configured to control the heating system and the cooling system to cycle the device through a desired time-temperature profile and (v) a sensor configured to provide information about dNTP concentration before and after addition of each nucleotide. 
24.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2002/0022261 published Feb. 21, 2002) in view of Berlin et al (US 2005/0147980, published Jul. 7, 2005).
	Anderson and Berlin teach an apparatus for nucleic acid detection and therefore analogous arts. The teachings of Berlin are specifically applied for sensor component inside or outside a reaction chamber configured to provide information about the dNTP concentration before and after addition of each nucleotide.
	Regarding claims 1-8, Anderson teaches a miniature genetic analysis system comprising: a body having at least one reaction chamber disposed therein;
an addressable heater adjacent to or within each chamber; a thermal insulation in contact with said heater; a cooler coupled to said thermal insulator and disposed to
cool each of the reaction chambers; a temperature sensor positioned adjacent said heater; and a temperature controller (Anderson claim 50; components of the device instant claims 1-8 are under limed by the examiner). 
	It is noted that regarding instant dependent claims 2-8 merely recite intended use limitations, which do not further define the sequencing device.
	Anderson does not specifically teach a sensor component inside or outside a reaction chamber configured to provide information about the dNTP concentration before and after addition of each nucleotide.
	Berlin in the same field of endeavor teaches an apparatus 10 for nucleic acid sequencing, that includes a reaction chamber 11 and a Raman detection unit 12, the reaction chamber 11 contains a nucleic acid (template) molecule 13 attached to an immobilization surface 14 along with a polymerase 15, such as a DNA polymerase and a primer molecule 16 that is complementary in sequence to the template molecule 13 is allowed to hybridize to the template molecule 13 and nucleotides 17 are present in solution in the reaction chamber 11 (Fig. 1 paragraphs 0037-0038) and further teaches that the reaction chamber can be designed to be temperature controlled, by incorporation of Pelletier elements or other methods known in the art and the methods
of controlling temperature for low volume liquids used in nucleic acid polymerization are known in the art (paragraph 0086 and U.S. Pat. Nos. 5,038,853, 5,919,622, 6,054,263 and 6,180,372).
	Berlin also teaches that the concentrations of nucleotides can be determined
upstream and downstream of the synthetic reaction and the difference in nucleotide concentration represents the nucleotides that have been incorporated into a newly synthesized complementary nucleic acid strand and further teaches that the Raman detector can be arranged to detect nucleotide concentrations in a different portion of the reaction chamber (Example 1 and paragraph 0035). Also, the routine well established detector component operably linked to a computer, e.g., which has software for converting detector signal information into sequencing result information, e.g., concentration of a nucleotide, identity of a nucleotide is further evidenced by Parce et al (US 2006/0275817 published Dec. 7, 2006 paragraph 0164; and US 2009/0150084 published Jun.11, 2009).
	Berlin also teaches that the Raman detector detect the Raman signal from each of the four types of nucleotide can be distinguished, the detection unit 12 is capable of measuring the amount of each type of nucleotide 17 in the reaction chamber 11 (paragraph 0042), thus providing teachings, suggestions and motivation to include the Raman detector in the sequencing device of Anderson.
	One having ordinary skill in the art would combining the Raman detector in the device of Anderson some routine optimization may be needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for detecting and distinguishing each of the four nucleotides based on measuring the amount of each type of nucleotide before and after incorporation of nucleotides.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Raman detector in the sequencing device of Anderson with a reasonable expectation of success with the expected benefit of confirming the nucleotide based on the amount of each type of nucleotide and based on the emission signal as taught by Berlin. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including a Raman detector which is routinely practiced in the art as exemplified by Berlin, Parce and Colwell.

Conclusion
25.	No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634